Citation Nr: 1302086	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-22 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the December 1972 rating decision that denied service connection for infectious hepatitis.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis B; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.

These matters come to the Board on appeal from an August 2009 decision of the RO that, in pertinent part, found no clear and unmistakable error (CUE) in the December 1972 rating decision that denied service connection for infectious hepatitis; and declined to reopen a claim for service connection for hepatitis B on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In March 2012, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.


FINDINGS OF FACT

1.  In a December 1972 rating decision, the RO denied service connection for infectious hepatitis.  The Veteran did not appeal within one year of being notified.

2. The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the December 1972 rating decision; or that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time. 

3.  Evidence associated with the claims file since the December 1972 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis B; and raises a reasonable possibility of substantiating the claim.  

4.  The preponderance of the evidence weighs against a finding that hepatitis B is currently diagnosed.

CONCLUSIONS OF LAW

1.  Clear and unmistakable error in the December 1972 rating decision that denied service connection for infectious hepatitis has not been demonstrated. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.105 (2012).

2.  The December 1972 rating decision is final. 38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

3.  New and material evidence having been submitted, the application to reopen the claim of entitlement to service connection for hepatitis B is granted.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  Hepatitis B was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The provisions of the VCAA are not applicable to claims involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The notice also requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

A November 2008 letter notified the Veteran that his previous claim for service connection for hepatitis B had been denied, with notice of the denial provided in January 1973.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reason for the previous denial and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  As will be discussed in greater detail below, the RO arranged for a VA examination, which the Board finds to be adequate to decide the appeal.  The examiner identified the Veteran's current disability and opined as to its etiology, and provided a rationale for the opinion expressed.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  CUE Claim

Under 38 C.F.R. § 3.105(a), CUE that requires revision of a prior final rating action exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Russell v. Principi, 3 Vet. App. at 314.  

Additionally, CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the RO evaluated the facts is inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In addition, the law is well settled that any breach of VA's duty to assist a claimant cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); however, VA's commission of a "grave procedural error" may vitiate the finality of a decision.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).



Factual Background

Service department records show that the Veteran was hospitalized for approximately three weeks in July and August 1972 for "infectious hepatitis."  The Veteran presented at the time with a four-day history of nausea and vomiting; he noticed yellowing of his eyes the day prior to admission.  Records show that the Veteran had just returned from leave, and had no known exposure to hepatitis.  He denied intravenous drug use or blood transfusions.  Following further treatment, the Veteran was discharged to limited duty.

Service treatment records after the Veteran's hospitalization are negative for treatment of hepatitis.  His September 1972 separation examination reveals no defects or diagnoses. 

In November 1972, the Veteran filed a claim for service connection for infectious hepatitis.  In a December 1972 rating decision, the RO denied service connection for infectious hepatitis on the basis that, though the Veteran was treated for hepatitis in July 1972, his symptoms resolved with no residuals shown on separation examination.  

In April 1973, the Veteran's father expressed concern that the Veteran apparently had not yet fully recovered from infectious hepatitis because he encountered difficulties in obtaining employment due to his medical status.  

During a May 1973 VA examination, the Veteran reported the in-service hospitalization and stomach cramps; and reported that he had felt well after two weeks and was able to eat.  Following his discharge from active service, the Veteran reportedly felt lack of pep in the morning and that he would "run out of steam" in the middle of the afternoon.  He occasionally had nausea without vomiting.  The Veteran reported no intolerance to greasy food or aromatic vegetables, and that he ate a regular diet.  His chief complaint was being tired.  Examination of the abdomen revealed it to be symmetrical and without tenderness, scars, organomegaly, or rigidity.  The diagnosis was history of hepatitis, rule out residuals.  Specifically, no infection was found.
In July 1973, the RO confirmed the prior rating decision based on evidence that residuals of hepatitis were not found on VA examination.

In January 2009, the Veteran was diagnosed with hepatitis C and brought a claim for service connection in March 2009.  In February 2010, he underwent a VA examination.  The diagnosis was confirmed, and upon weighing the evidence, the examiner opined that the hepatitis for which the Veteran was treated in service was as likely as not hepatitis C, and therefore his current condition was related to service.  The RO granted service connection for hepatitis C in March 2010.

Analysis

In October 2008, the Veteran contended that the December 1972 rating decision was the product of CUE because his diagnosis of infectious hepatitis in active service continued to damage his liver and to cause employment barriers.  Specifically, the Veteran stated that he was not able to obtain any jobs that had anything to do with food, and that he could not donate blood.

In February 2009, the Veteran added that he had symptoms of hepatitis C at the time when his original claim for service connection was denied by the RO; and that he still had those symptoms to the present day.  He contended that those symptoms are shown under Diagnostic Code 7354 for hepatitis, and that his original claim had not been properly decided.

In March 2012, the Veteran testified that he had symptoms of infectious hepatitis in active service; and that he had filed a claim for service connection shortly after his separation from active service.  He testified that he continued to have nausea and flu-like symptoms post-service, and that nothing really had changed for him.  He testified that he eventually was awarded service connection for hepatitis C based on the same symptoms, but that the effective date of the claim should go back to 1972.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Here, the evidence reveals that the final rating decision in December 1972 denied the Veteran's original claim for service connection for infectious hepatitis because service treatment records showed no residuals on separation examination from active service.

The regulatory provisions extant in December 1972, with respect to establishing service connection for a particular disability, were similar in many respects as they are today.  At the time of the December 1972 rating decision, the law and regulations provided that "for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service, during other than a period of war, the United States will pay to any Veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation ...."  See 38 U.S.C.A. § 331 (1972).  The regulations clarify that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303 (1972).

The Veteran has not argued that the correct facts were not before the RO in December 1972.  Notably, the claim was for service connection for infectious hepatitis; and the Board has considered the Veteran's argument that the December 1972 rating decision did not consider or correctly apply the regulatory provisions relating to service connection.

As noted above, service connection requires the existence of a present disability.  Specifically, in this case, the Veteran's separation examination from active service in September 1972 revealed no defects or diagnoses.  At the time of the December 1972 rating decision, there was no current disability of record and, hence, no basis for service-connected compensation.  All of the evidence before the RO was to the effect that the Veteran's infectious hepatitis had been treated and resolved during active service.

The Board notes that the Veteran also had testified that no actual residuals were found when examined by VA for his initial claim for service connection.  Moreover, the Veteran explained that testing had not yet been developed to identify hepatitis C.  Records show that the Veteran's hepatitis C was confirmed by blood testing in January 2009.  The Board also notes that there is a February 2010 medical opinion which relates the Veteran's current hepatitis C to the acute infectious hepatitis treated in active service.  

In this case, there is a tenable basis for the RO's 1972 determination.  The evidence of record at the time of the December 1972 rating decision, which denied service connection for infectious hepatitis, showed that the Veteran fully recovered from it and there was no residual disability.  That the evidence in 2010 established a relationship between the Veteran's current hepatitis C and the infectious hepatitis in service is of no consequence; likewise for the medical knowledge understood today compared with that of 1972.  CUE is based on the record as it was at the time of the decision in question.  In 1972, there was no evidence of hepatitis as it was then known.  Rather, there was evidence only of an acute infection in service that resolved.

Accordingly, the Board finds that there is no evidence to suggest that the RO committed CUE as to the denial of service connection in the December 1972 rating decision, based upon findings of no current residuals and a history of hepatitis.  The evidence does not show an undebatable error that, had it not been made, would have manifestly changed the outcome at the time of the rating decision.  




III.  Petition to Reopen

As noted above, the RO originally denied service connection for infectious hepatitis in December 1972 on the basis that infectious hepatitis was not found at the time of his separation examination from active service in September 1972.  In July 1973, the RO confirmed the denial based on evidence that residuals of infectious hepatitis were not found on VA examination in May 1973.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, a statement from the Veteran's father, and a May 1973 VA examination report.

Based on this evidence, the RO concluded that there was no evidence of current residuals of infectious hepatitis.

The present claim was initiated by the Veteran in October 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record includes VA records showing treatment and confirming a diagnosis of hepatitis C; a February 2010 VA examination report; a March 2012 hearing transcript; and an April 2012 statement by a VA treating physician.  Both the February 2010 VA examiner and the VA treating physician in April 2012 have each concluded that the Veteran does not have hepatitis B. 

In March 2012, the Veteran testified that he had both hepatitis C and hepatitis B since active service.  

While much of this evidence is new in that it was not previously of record, the bulk of the evidence tends to show current manifestations of hepatitis C.  New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the February 2010 VA examination report, the April 2012 VA treating physician's statement, and the Veteran's testimony. Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for hepatitis B is reopened.  38 U.S.C.A. § 5108.

IV.  Reopened Claim for Service Connection for Hepatitis B 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  The report of VA examination in connection with the claim is of record and appears adequate; the opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  Additionally the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2012).  

Here, both the February 2010 examination report and the April 2012 statement by the Veteran's treating physician weigh against a finding that the Veteran currently has, or ever had, hepatitis B.  The February 2010 examiner noted that the Veteran was diagnosed and treated for hepatitis during active service, as documented in the service treatment records; and that records do not state what type of hepatitis the Veteran was diagnosed with at the time.  The examiner noted that the Veteran was involved in some risk behavior while in active service, including unprotected sex and vaccinations with the same needle.  Since then, his infectious hepatitis has caused him intermittent problems.  Laboratory testing has confirmed a diagnosis of hepatitis C, manifested primarily by chronic fatigue.  In this regard, the Board finds the February 2010 examination report is factually accurate, fully articulated, and contains sound reasoning.  Hence, it is afforded significant probative value.  

In a statement dated in April 2012, the Veteran's treating VA physician reviewed the Veteran's reported history and his treatment records, to include lab results showing that he was exposed to hepatitis A in the past, and that he has active hepatitis C currently.  The physician clearly stated that the Veteran does not have hepatitis B.  This is supported by the clinical records in the claims file, which include June 2009 lab results that are negative for hepatitis B.  As this statement is factually accurate, fully articulated, and supported by the record, the Board also affords it significant probative value.

The Board recognizes that the Veteran is competent to report the onset of symptoms in service, and that he experienced infectious hepatitis since service.  To this extent, his reports are of some probative value.  Nevertheless, the Board is within its province to weigh the Veteran's statements and to make competency and credibility determinations as to whether that evidence supports a finding of service incurrence and/or continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  While the Veteran contends that the onset of his infectious hepatitis was in active service, he is not shown to have the medical expertise to render medical diagnoses that distinguish between the types of hepatitis (A, B, and C).  Nor is he shown to be competent to render an opinion as to the nature of his infectious hepatitis.  
 
A clear preponderance of the evidence is against a finding that the Veteran currently has hepatitis B.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for hepatitis B.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)
ORDER

The appeal to establish clear and unmistakable error in the December 1972 rating decision that denied service connection for infectious hepatitis is denied.

The application to reopen the previously denied claim of service connection for hepatitis B is granted.

Service connection for hepatitis B is denied.



____________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


